In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00004-CR
     ___________________________

  EX PARTE ERIC RANDALL HINKLE


  On Appeal from the 372nd District Court
         Tarrant County, Texas
        Trial Court No. 0708720R


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      A jury convicted Eric Randall Hinkle of aggravated sexual assault of a child,

and we affirmed the conviction. See Hinkle v. State (Hinkle II), No. 02-11-00214-CR,

2012 WL 4663064, at *1 (Tex. App.—Fort Worth Oct. 4, 2012, pet. ref’d) (per

curiam) (mem. op., not designated for publication) (citing Hinkle v. State (Hinkle I),

No. 02-98-00542-CR (Tex. App.—Fort Worth Feb. 3, 2000, pet. ref’d) (not

designated for publication)). Hinkle then filed a postconviction motion for forensic

DNA testing under Chapter 64 of the code of criminal procedure, claiming that DNA

testing of physical evidence obtained from the victim would exonerate him. See Tex.

Code Crim. Proc. Ann. art. 64.01. The trial court adopted the State’s proposed

findings of fact and conclusions of law, finding that no evidence existed to permit

DNA testing, and rendered an order denying the motion. See Hinkle II, 2012 WL

4663064, at *1. Hinkle appealed, asserting that the trial court’s order denying his

motion for DNA testing was void because his underlying conviction and judgment

did not comply with Article 42.01, Section 1(27) of the code of criminal procedure,

requiring him to register as a sex offender. Id. We dismissed that appeal for lack of

jurisdiction because his argument was a collateral attack on the validity of his

underlying conviction. Id. Appellant now attempts to appeal from the trial court’s

denial of a “motion for evidentiary hearing.” See Tex. R. App. P. 25.2(e).

      We do not have jurisdiction over matters related to postconviction relief from

an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d

                                           2
241, 243 (Tex. Crim. App. 1991) (orig. proceeding); see also Tex. Code Crim. Proc.

Ann. art. 11.07; Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding). We thus

notified Hinkle of our concern that we lack jurisdiction over this appeal. We warned

him that we could dismiss this appeal for want of jurisdiction unless he or any party

wanting to continue the appeal filed a response by February 8, 2021, showing grounds

for continuing the appeal. See Tex. R. App. P. 44.3. Appellant filed a response, but it

does not show grounds for continuing the appeal.

      The exclusive postconviction remedy from a final felony conviction is through

a writ of habeas corpus under Article 11.07 of the Texas Code of Criminal Procedure.

See Tex. Code Crim. Proc. Ann. art. 11.07; Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex.

Crim. App. 1996). As we stated in our letter to Hinkle, the Court of Criminal

Appeals, Austin, Texas, has jurisdiction over Article 11.07 postconviction writs of

habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07; see also Ater, 802 S.W.2d at

243 (stating that the Texas Court of Criminal Appeals is “the only court with

jurisdiction in final post-conviction felony proceedings”).

      Because we are without jurisdiction to consider Hinkle’s appeal, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)


                                            3
Delivered: April 8, 2021




                           4